Citation Nr: 1228377	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the left elbow.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a respiratory disorder, to include asbestosis.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2010 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

In April 2010, the Veteran testified at a hearing conducted at the RO before a decision review officer as to the service connection issues on appeal.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for low back and respiratory disorders and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran has arthritis of his left elbow that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has arthritis of his left elbow that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for arthritis of the left elbow adjudicated herein, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  
Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that he has arthritis of his left elbow that resulted from an injury incurred in service when he slipped and fell while on board the USS Hornet.  See, e.g., October 2007 statement; April 2010 Hearing Transcript (T.) at 1.

As discussed above, the Veteran's STRs are unavailable.  His personnel records confirm his service on board the USS Hornet from February 1966 to November 1966.  They also confirm that the ship sailed to Australia.  According to post-service medical records, the earliest diagnosis of osteoarthritis is contained in an October 2001 record from R.K., M.D; the specific joint(s) was/were not identified.  A record dated in September 2007 shows that the Veteran was diagnosed with osteoarthritis of the left elbow.  None of his post-service treatment records include any opinion regarding the etiology of his arthritis.  They also do not show that the Veteran incurred any post-service injuries to his elbow.  

The Veteran was afforded a VA examination in March 2008.  He reported having arthritis in his left elbow for the last ten to 12 years.  He indicated that he fractured his elbow in 1966 after he slipped on board the ship and landed on his elbow.  The injury reportedly occurred when the ship was en route to Australia.  The Veteran's left upper extremity was placed in a cast in service, and he received physical therapy following removal of the cast.  His elbow gradually started to bother him, and he was diagnosed with arthritis ten to 12 years earlier.  Following examination, the Veteran was diagnosed with arthritis of the left elbow.  The examiner opined that it was not caused by or a result of his military service.  The rationale was that the Veteran's story was not consistent with the records available.  Therefore, according to the medical records from his active duty, his condition was not related to active duty military service.  

In a December 2009 statement submitted with his substantive appeal, the Veteran reported having problems with his elbow ever since service.  At his April 2010 hearing, the Veteran testified that the he slipped and fell in a puddle of water from a leaking water fountain on board the ship.  T. at 1.  His left upper extremity was placed in a cast just below his shoulder to his wrist for six weeks.  Id. at 1-2.  He testified having physical therapy after the cast was removed.  Id. at 2.  

Based on a review of the evidence, the Board concludes that service connection for arthritis of the left elbow is warranted.  Post-service evidence shows that the Veteran has been diagnosed with arthritis of the left elbow.  The Board also finds that the evidence supports a finding of an in-service injury.  As discussed above, the Veteran's STRs are unavailable.  The only evidence of an in-service injury is the Veteran's report of falling in a puddle in service.  The Veteran is competent to report the incurrence of an injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the in-service injury.  The Veteran has been consistent in his reports of his in-service injury.  Furthermore, he reported to the VA examiner that the injury took place when the ship was en route to Australia, and his personnel records confirm that the ship did indeed go to Australia.  Absent affirmative evidence to the contrary, when affording him the heightened benefit-of-the-doubt because his STRs are not of record, the Board concludes that the Veteran did indeed incur an in-service injury to his left elbow during service.  

In addition to finding that the Veteran did injure his left elbow in service, the Board also finds that the evidence supports a finding of a nexus between his in-service injury and his current arthritis.  In this case, the Veteran has reported having continuous pain since service.  As with reporting the in-service injury, the Board finds that the Veteran is competent and credible to report having a continuity of symptomatology.  

In reaching the conclusion that a nexus exists between the Veteran's in-service injury and his currently-diagnosed arthritis, the Board acknowledges the negative nexus opinion from the March 2008 examiner.  However, the Board finds this opinion to lack probative value.  The examiner did not appear to address the Veteran's competent and credible reports of the in-service injury and of the continuity of symptomatology since service.  Furthermore, the examiner's rationale was that Veteran's story was not consistent with the records available and that, according to the medical records from his active duty, his condition was not related to active duty military service.  However, the Board is confused as to that rationale.  The examiner did not explain how the Veteran's story was inconsistent with the records available.  Also, the examiner referred to medical records from the Veteran's service; however, as discussed above, the Veteran's STRs are not available.  The Board is unsure to which records the examiner was referring.  Therefore, the Board finds that the only medical opinion of record, that of the March 2008 examiner, lacks probative value.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report of having injured his left elbow in service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  Thus, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus for arthritis of the left elbow. 

The Board acknowledges that the Veteran's records indicate that he worked as a laborer post-service.  However, although he undoubtedly used his elbow in his post-service occupation, the Veteran has not reported that he incurred any specific injuries to his left elbow.  Post-service records also do not document any left elbow injuries.  Based on the evidence of record, it appears that the only left elbow injury incurred was the in-service fall competently and credibly reported by the Veteran.  
Accordingly, in considering the Veteran's competent and credible lay statements regarding the in-service injury and of a continuity of symptomatology since service, and in affording the Veteran the heightened benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has arthritis of his left elbow that was incurred in service.  The evidence is in favor of the grant of service connection for arthritis of the left elbow.  Service connection for arthritis of the left elbow is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for arthritis of the left elbow is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's claims for service connection for low back and respiratory disorders and for an initial compensable rating for bilateral hearing loss.

Regarding all issues, the Board observes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although the decision awarding benefits, as well as some private records used in rendering the decision, were submitted by the Veteran, no attempt has been made to obtain the Veteran's complete SSA records.  The SSA decision indicates that the award of benefits was based, in part, on the Veteran's respiratory disorder, to include asbestosis.  The decision also refers to the Veteran having degenerative disc disease of his lumbar spine.  As the Veteran is seeking service connection for a low back disorder and a respiratory disorder, to include asbestosis, the Board concludes that the SSA records are relevant.  Thus, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  
Regarding the Veteran's low back, a record dated in January 2005 shows that a review of X-rays revealed transitional vertebrae at the L5-S1 level with spatulated transverse processes bilaterally and an under developed intervertebral disc.  The record indicates that those variations to normal anatomy could cause instability of the lumbosacral spinal junction leading to low back pain.  

At the March 2008 VA examination, the Veteran reported that he had back problems since service.  His reported that he had to rig netting, which caused back pain and that he would have to grind and scrape the ship.  In 1966, he fell 45 feet off the ship into the water and hurt his back.  Following examination, the Veteran was diagnosed with mild loss of disc at L4-5 and mild spondyloarthrosis.  The examiner opined that it was related to construction work and activities after active duty military service.  The examiner's rationale was that there were no complaints of back pain while on active duty and no indication of treatment one year after discharge.  As with the negative opinion regarding the Veteran's left elbow, because his STRs are not actually of record, the examiner's reliance on no complaints in active duty renders the opinion of little, if any, probative value.  

The Veteran's testimony at his April 2010 hearing, as well as his statements throughout this appeal have shown that he consistently reported falling 45 feet into the water and injuring his back.  Additionally, the Veteran has also indicated that his under-developed back may have preexisted service and was worsened by service.  See, e.g., December 2009 substantive appeal.  Absent the Veteran's STRs showing a documented preexisting injury, the Board concludes that the Veteran was presumed sound at service.  However, the January 2005 record appears to indicate that the Veteran's back abnormalities shown on X-ray might be congenital.  Indeed, the RO in the December 2008 rating action noted that the Veteran's conditions reported in January 2005 were noted to be congenital.

The Board observes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c) , 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).
VA regulations specifically prohibit service connection for a congenital or developmental defect-unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In any event, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

In this case, no medical professional has provided any opinion indicating whether the Veteran does have a congenital back condition, and, if so, whether it is a defect or a disease.  As with his reported left elbow injury, the Board also finds that the Veteran is competent and credible to report injuring his back by falling 45 feet into the water.  Thus, with evidence of an in-service injury, the Board finds that a remand is necessary for a new examination to determine if the Veteran does have a congenital condition; and if a congenial condition is found, whether it is a defect or a disease.  If the Veteran is found to have a defect, then the examiner should address whether the in-service fall was a superimposed injury that created additional disability.  If the Veteran is found to have a congenital disease, then the examiner should opine whether it was incurred or aggravated during service.  

Turning to the Veteran's bilateral hearing loss, the Board observes that the Veteran was last afforded a VA examination in June 2009.  In the August 2010 substantive appeal, the Veteran's representative contended that the Veteran's bilateral hearing loss was worse than found by VA.  In light of the examination being three years old, and because the representative appears to be contending a worsening in the Veteran's bilateral hearing loss, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's bilateral hearing loss, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include copies of the medical records used in support of the favorable determination].  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent respiratory, low back, and bilateral hearing loss treatment and/or evaluation that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.
3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed low back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should specifically take note of the January 2005 review of lumbar spine X-rays, which shows that the Veteran had what were opined to be variations to normal anatomy.  The examiner is also notified that the Veteran incurred an in-service injury by falling 45 feet off of the ship into the water.

Following a review of the record, the examiner should specify the nature of any current lumbar spine disability(ies) present, and provide diagnoses for all such identified disabilities.

a.  Then, the examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any of the low back disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)

b.  If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  In addressing whether there is a superimposed disease or injury, the examiner should discuss the Veteran's credibly reported 45 foot fall.

c.  If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service.  Again, the examiner should address the 45 foot in-service fall.

d.  For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability(ies) is/are the result of the Veteran's active service, to include his reported 45 foot in-service fall.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Also, accord the Veteran an appropriate VA examination to determine the current level of severity of the bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All required testing, to include audiometric testing, must be performed.  

The examiner should describe the current extent of the Veteran's service-connected bilateral hearing loss disability.  Specifically, the results of the audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test.  The VA examiner should also describe the functional effects of the Veteran's service-connected bilateral hearing loss.  

5.  Ensure that the examination reports comply with (and answer the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective actions.

6.  Then, readjudicate the issues of entitlement to service connection for a low back disorder; entitlement to service connection for a respiratory disorder, to include asbestosis; and entitlement to an initial compensable rating for bilateral hearing loss.  If any benefit remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


